Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 14, 1984, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, and assuming that the jury credited the prosecution’s witnesses and gave the prosecution’s evidence the full weight that might reasonably be accorded it, the evidence adduced was sufficient to support a finding that the gun at issue was operable beyond a reasonable doubt.
The defendant did not meet his burden of proving that the prejudicial effect of permitting the prosecution to question him regarding a 1968 conviction for attempted manslaughter if he chose to testify far outweighed the probative worth of that evidence on the issue of his credibility (see, People v Sandoval, 34 NY2d 371; People v Reyes, 121 AD2d 575, lv denied 68 NY2d 917). Thus, the court’s Sandoval ruling did not constitute an abuse of discretion.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Vidal, 26 NY2d 249), and we decline to reach them in the interest of justice. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.